ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Leidos, Inc.                                 )      ASBCA Nos. 60100, 60239
                                             )
Under Contract No. W58RGZ-13-C-0134          )

APPEARANCES FOR THE APPELLANT:                      Shelly L. Ewald, Esq.
                                                    Eric M. Liberman, Esq.
                                                     Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Christopher C. Cross, JA
                                                     Trial Attorney

                              ORDER OF DISMISSAL

       By status report filed on 27 January 2017, the parties have informed the Board that
they have settled these appeals and jointly moved for their dismissal with prejudice.
Accordingly, they are dismissed from the Board's docket with prejudice.

       Dated: 31 January 2017



                                                  J. REID 'PROUTY
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60100, 60239, Appeals ofLeidos, Inc.,
rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals